Order entered December 3, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00362-CR
                                     No. 05-18-00363-CR
                                     No. 05-18-00364-CR

                                  JOHN F. SEAY, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 203rd Judicial District Court
                                  Dallas County, Texas
             Trial Court Cause Nos. F17-44837-P, F17-44838-P & F17-44846-P

                                           ORDER
       We REINSTATE these appeals.

       We abated these appeals for a hearing to determine whether appellant should be entitled

to represent himself on appeal. The trial court held a hearing and made findings of fact. We

ADOPT the trial court’s findings that (1) appellant appeared and indicated he wished to

represent himself pro se; (2) appellant’s waiver of appointed counsel was made competently,

voluntarily, knowingly, and intelligently; (3) after the trial court admonished appellant on the

dangers and disadvantages of self-representation on appeal, appellant appeared fully aware of the

same; and (4) appellant is capable of representing himself in a manner that will not harm the

interests of himself or the State and appellant’s self-representation can be accomplished without
obstructing the orderly procedure of his appeals or without interfering with the fair

administration of justice.

       We DIRECT the Clerk of the Court to REMOVE Bruce Anton as appellant’s appointed

counsel. Appellant is now representing himself pro se. All future correspondence, including a

copy of this order, shall be sent to John Seay, 1822 Young Street, Dallas, TX 75201.

       Appellant’s brief is DUE thirty days from the date of this order.




                                                    /s/     LANA MYERS
                                                            JUSTICE